Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kalvin Marshall appeals the district court’s order denying his motion to reopen his Bivens * action which was dismissed in April 2015. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marshall v. Payne, No. 3:13— cv-00286-JRS (E.D. Va. Sept. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).